                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     CENTER FOR ENVIRONMENTAL                             Case No. 18-cv-01763-RS (TSH)
                                         HEALTH, et al.,
                                   5
                                                         Plaintiffs,                          DISCOVERY ORDER
                                   6
                                                  v.                                          Re: Dkt. No. 83
                                   7
                                         SONNY PERDUE, et al.,
                                   8
                                                         Defendants.
                                   9

                                  10          The Court held a telephonic hearing today concerning the process for resolving Plaintiffs’

                                  11   challenges to Defendants’ assertion of the deliberative process privilege as to certain documents

                                  12   on their privilege log. The parties advised that Defendants’ log currently has 1,239 entries, but
Northern District of California
 United States District Court




                                  13   there is still some deduplication to do. Plaintiffs anticipate they will challenge most of the

                                  14   assertions of deliberative process privilege. The Court and the parties discussed using letter briefs

                                  15   to address a sample set of documents. The Court ORDERS as follows:

                                  16          1. The parties shall meet and confer and inform the Court when they want to file the letter

                                  17   briefs, what the briefing schedule should be, and how many documents should be in the sample.

                                  18   Plaintiffs shall file a moving letter brief (not to exceed 5 pages), Defendants shall file an opposing

                                  19   letter brief (not to exceed 5 pages), and Plaintiffs may file a reply letter brief (not to exceed 2.5

                                  20   pages). The Court anticipates that the letter briefs should address 10-20 documents but leaves the

                                  21   precise number up to the parties.

                                  22          2. No later than August 27, 2019, the parties shall file either a stipulation or competing

                                  23   proposals as to the subjects mentioned in the first sentence of the preceding paragraph.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: August 20, 2019

                                  27
                                                                                                      THOMAS S. HIXSON
                                  28                                                                  United States Magistrate Judge
